DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 13 and 15 are objected to because of the following informalities: claim 7, line 2, "a" should be changed to --the--; claim 13, line 1, insert --the-- before "alkali"; and claim 15, line 2, "an", first occurrence, should be changed to --the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (JP 2017-031337) in view of Cogen et al. (7438748).
 	Kikuchi et al. discloses a flame-retardant cable (10) having a core comprising at least one conductor (1) and a coating (2) made from a low smoke zero halogen flame-retardant polymer composition comprising a halogen free base polymer added with less than 170 phr of at least one metal hydroxide; at least 1 phr and less than 10 phr of melamine or a derivate thereof (abstract and page 1 of English machine translation) (re claim 1).  Kikuchi et al. also discloses that the coating layer is outermost layer of the cable (re claim 2); the polymeric base is a thermoplastic (re claim 3); the polymeric base includes at least one ethylene homopolymer having a density of 0.94 g/cm3 at most (Table 1, LLDPE is known to have a density 0.94 g/cm3 at most) (re claim 4); the polymeric base is made of a mixture of a LLDPE and an EVA copolymer (Table 1) (re claim 5); the metal hydroxide is aluminum hydroxide (re claim 6); the composition comprises the metal hydroxide in amount from 100 phr to 160 phr (re claim 7); and the melamine derivative is melamine cyanurate (abstract) (re claim 11).
 	Kikuchi et al. does not disclose the composition comprising from 1 to 10 phr of a phyllosilicate clay and an alkali or alkaline-earth metal carbonate (re claim 1).  Cogen et al. discloses a flame-retardant cable comprising a flame-retardant composition including 1 to 10 phr or 2 to 6 phr (re claim 8) of a phyllosilicate clay (col. 11, lines 50-51) and an alkali or alkaline-earth metal carbonate.  Cogen et al. also discloses that the phyllosilicate clay is montmorillonite, wherein the phyllosilicate clay is chemically modified (col. 4, lines 48-61) (re claims 9 and 10); the alkali or alkaline-earth metal carbonate is calcium carbonate (re claim 12); the amount of the alkali or alkaline-earth metal carbonate in the composition is comprised in the range of from 20 phr to 70 phr (Tables) (re claim 13).
 	It would have been obvious to one skilled in the art to include 1 to 10 phr of montmorillonite or chemically modified phyllosilicate clay and 20 to 70 phr of calcium carbonate as taught by Cogen et al. in the composition of Kikuchi et al. to form a flame-retardant composition having desirable processing characteristics and cost advantages while retaining desirable flame retardant performance.
 	Re claims 14-15, Cogen et al. discloses the composition further comprising an anhydride-modified polyethylene as a coupling agent in an amount from 5 to 12 phr (col. 6, lines 59-60).  It would have been obvious to one skilled in the art to include 5 to 12 phr of an anhydride-modified polyethylene in the composition of Kikuchi et al. to improve the compatibility between the polyolefin polymer and the phyllosilicate clay.

				Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847